Case 1:20-cv-23287-DPG Document 83-4 Entered on FLSD Docket 03/23/2021 Page 1 of 5




                         EXHIBIT 4
                                                                               https://www.sec.gov/Archives/edgar/data/1072670/000110465907074649...
           Case 1:20-cv-23287-DPG Document 83-4 Entered on FLSD Docket 03/23/2021 Page 2 of 5

         CORRESP 1 filename1.htm
                                                                                                                 Imperial Tobacco Group PLC
                                                                                                      PO Box 244, Southville, Bristol BS99 7UJ
                                                                                                                    Tel: +44 (0) 117 933 7286
                                                                                                                    Fax: +44 (0) 117 933 7430

         Ms Cecilia Blye
         Office of Global Security Risk
         Division of Corporation Finance
         Securities and Exchange Commission
         100 F Street, N.E.
         Washington, D.C. 20549
         United States of America

         October 12, 2007

         Re:       Imperial Tobacco Group PLC
                   Form 20-F for Fiscal Year Ended September 30, 2006
                   Filed February 2, 2007
                   Form 6-K filed July 23, 2007
                   File No. 1-14874

         Dear Ms Blye

         Thank you for your letter of September 28, 2007. Having had the opportunity to carefully consider your comments I have set out
         below our responses. Where requested we have provided supplemental explanation and information and we will revise future
         filings to expand and enhance our disclosures.

         In responding to your comments we acknowledge that:

               •   the Company is responsible for the adequacy and accuracy of the disclosure in its filings;

               •   staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any
                   action with respect to the Company’s filings; and

               •   the Company may not assert staff comments as a defence in any proceeding initiated by the Commission or any person
                   under the federal securities laws of the United States.

         For your convenience, we have included each of your comments from your letter, in order and in italics, followed by our responses.

         General

                   1.   We note the disclosure on page 9 of your Form 20-F, and in Exhibit 99.1, regarding your operations and the
                        operations of the Enlarged Group in Iran, Syria and Cuba. In future filings, please revise the disclosure to make clear
                        that the referenced countries are identified by the U.S. State Department as state sponsors of terrorism, so that it will
                        be clear that the risk of “adverse public reaction or reputational harm as a result of doing business in countries that
                        have been identified as state sponsors of terrorism by the U.S. State Department…” to which you refer relates
                        specifically to your operations, and the Enlarged Group’s operations, in Iran, Syria and Cuba.

                        Imperial Tobacco Response

                        We will revise our disclosures in future filings to make clear that the referenced countries are identified by the U.S.
                        State Department as state sponsors of terrorism. In this regard, we would propose including a risk factor to the
                        following effect:
                        “We do business in certain countries subject to international sanctions




1 of 4                                                                                                                                  3/15/2020, 8:56 AM
                                                                         https://www.sec.gov/Archives/edgar/data/1072670/000110465907074649...
         Case 1:20-cv-23287-DPG Document 83-4 Entered on FLSD Docket 03/23/2021 Page 3 of 5


                  Some of the countries in which we do business or with whom we have commercial dealings through third parties,
                  such as Iran, Syria and Cuba, have been identified by the U.S. State Department as state sponsors of terrorism. Our
                  activities in these jurisdictions are currently limited principally to selling tobacco products and purchasing tobacco
                  leaf and are not material to our revenue, profit and financial condition. However, following completion of the
                  proposed acquisition of Altadis, our business in Cuba, from which we have previously only sourced tobacco leaf, will
                  become more significant as a result of Altadis’ 50% ownership interest in Corporacion Habanos S.A. (“Habanos”) a
                  company which distributes cigars manufactured in Cuba.

                  We seek to comply fully with international sanctions to the extent they are applicable to us and will continue to do so
                  following completion of the proposed acquisition of Altadis. However, in doing so we may be restricted in the sources
                  of products that we supply to these jurisdictions, in our sources of funding for our operations in these jurisdictions or
                  by the nationality of the personnel that we involve in these activities. In particular, Altadis’ cigar operations in Cuba
                  could be materially limited by the operation of the United States Cuban Assets Control Regulations and the United
                  States Cuban Liberty and Democratic Solidarity (Libertad) Act 1996 (commonly known as Helms-Burton). New
                  future sanctions or changes in existing sanctions could further restrict or entirely prevent us and the Enlarged Group
                  from doing business in or having commercial dealings with certain jurisdictions, including Cuba, which could have an
                  adverse effect on our revenue, profit and financial condition and that of the Enlarged Group.

                  Furthermore, we may suffer from adverse public reaction or reputational harm as a result of doing business in or
                  having commercial dealings through third parties with countries that have been identified as state sponsors of
                  terrorism by the U.S. State Department, including Iran, Syria and Cuba, or that are subject to international sanctions,
                  notwithstanding that our activities comply with applicable international sanctions and regardless of the materiality of our
                  operations in such countries to our operations or financial condition. Any such reaction could have an adverse effect on
                  our revenue, profit and financial condition and that of the Enlarged Group or on the market price for our ordinary shares
                  and ADSs.”

             2.   We refer you to the description of your operations in countries identified by the U.S. State Department as state
                  sponsors of terrorism, and your purchase of tobacco leaf grown in Cuba, included in your letter to the staff dated
                  February 11, 2005. Please provide us with an updated description of your operations in, and other contacts with,
                  these countries, and a description of the Enlarged Group’s operations in, and other contacts with, these countries.

                  Imperial Tobacco Response

                  As requested we set out below an updated description of our operations in and other contact with nations identified by
                  the U.S. State Department as state sponsors of terrorism.

                  Iran: The contract manufacturing arrangement with the Iranian Tobacco Company entered into by the group in 2002
                  remains in force. Under the arrangement we manufacture cigarettes for importation into Iran via a third party
                  distributor. In the year ended September 30, 2006 the value of such net revenue was £4,234,000 and we generated an
                  operating profit of £553,000. No cigarettes have been manufactured and no sales have been made under this
                  arrangement in fiscal 2007.

                  Syria: We manufacture cigarettes for importation into Syria. In the year ended September 30, 2006 the value of our
                  net revenues for Syria was £2,630,000 (of which £573,000 was for the domestic market and £2,057,000 for the duty
                  free market), generating an operating profit of £1,348,000. Sales in fiscal 2007 were £564,000 in the domestic market
                  and at £3,037,000 in the duty free market, giving a total of £3,601,000. All of the increase between 2006 and 2007
                  came from the duty free market.




2 of 4                                                                                                                             3/15/2020, 8:56 AM
                                                                          https://www.sec.gov/Archives/edgar/data/1072670/000110465907074649...
         Case 1:20-cv-23287-DPG Document 83-4 Entered on FLSD Docket 03/23/2021 Page 4 of 5


                  We do not consider our current activity in these countries to be material to the group’s financial results, either
                  individually or in the aggregate. The table below illustrates our net revenues and operating profit in Iran and Syria in
                  amount and as a percentage of total group net revenues and operating profit in fiscal 2006.

                                                              Group                        Iran                              Syria
                                                           (£ millions)     (£ millions)          (% of       (£ millions)           (% of
                                                                                                  Group)                             Group)

                   Net revenues                              3,162              4.2               0.13            2.6                0.08
                   Operating profit                          1,311              0.6               0.05            1.3                0.01

                  We have not yet released our group financial results for 2007, but expect that our operations in Syria will have a
                  similar level of significance to our group net revenues and operating profit. As mentioned above, we had no sales in
                  Iran in fiscal 2007.

                  We have no subsidiaries, facilities or group personnel based in either Iran or Syria.

                  Cuba, North Korea and Sudan: Currently, we do not conduct business in Cuba, North Korea or Sudan. However, we
                  advise the Staff that we purchase tobacco leaf grown in Cuba. These purchases, which are made via an international
                  tobacco leaf dealer, totalled £290,000 in fiscal 2006 and £802,000 in fiscal 2007.

                  Altadis/the Enlarged Group: We have additionally provided a description of the Altadis operations in these countries.
                  However, given that we have not had access to perform significant due diligence on the Altadis Group, our
                  understanding of Altadis’ operations in these countries is based on information included in public documents filed by
                  Altadis or published by Altadis on its website.

                  The acquisition of Altadis was approved by our shareholders at an extraordinary general meeting held on August 13,
                  2007. The formal offer document (folleto informativo) is currently being reviewed by the Comisión Nacional del
                  Mercado de Valores, the Spanish securities regulator (the “CNMV”). Following approval by the CNMV, we will
                  commence our tender offer for Altadis, which has three conditions: (i) EU competition clearance, (ii) tender of at
                  least 80% of the outstanding ordinary shares of Altadis and (iii) removal of the 10% limitation on the exercise of
                  voting rights contained in Altadis’ by-laws. We have applied for EU competition clearance and are currently awaiting
                  the decision of the regulator. Following the launch of our tender offer, there would be an acceptance period of
                  approximately 60 days during which an extraordinary general meeting of Altadis shareholders would be called in
                  order to remove the voting limitation. As the acquisition is subject to the satisfaction of conditions that are outside of
                  our control, we cannot be certain that the acquisition will be completed.

                  In 2000 Altadis acquired a 50% interest in Corporacion Habanos S.A. (“Habanos”) a company based in Cuba.
                  Habanos distributes cigars manufactured in Cuba on a global basis. Habanos sales included in the accounts of Altadis
                  for the year ended December 31, 2006 totalled €135million (£93 million) representing 3.4% of the Altadis Group’s
                  economic sales.

                  We also understand that Altadis manufactures cigarettes for importation into Syria. Altadis have not publicly
                  disclosed the value of its sales to Syria; however, we do not believe such sales will be material to the Enlarged Group.
                  We are not aware of any Altadis operations in Iran, North Korea or Sudan.

             3.   Please clarify for us whether the operations of the Enlarged Group in Syria and Cuba will be material to the revenue,
                  profit and financial condition of the Enlarged Group.




3 of 4                                                                                                                               3/15/2020, 8:56 AM
                                                                            https://www.sec.gov/Archives/edgar/data/1072670/000110465907074649...
           Case 1:20-cv-23287-DPG Document 83-4 Entered on FLSD Docket 03/23/2021 Page 5 of 5


                       Imperial Tobacco Response

                       Based upon the information that has been made available to us, if the acquisition of Altadis is completed, we estimate
                       that the operations in Syria and Cuba will represent less than 2% of the revenue and profits of the Enlarged Group. As
                       such we do not consider the operations to be material to the revenue, profit and financial condition of the Enlarged
                       Group.

                  4.   Please advise us whether, and the extent to which, the governments of Iran, Syria, and Cuba, or persons or entities
                       controlled by those governments, receive cash or act as intermediaries in connection with your and Altadis’
                       operations.

                       Imperial Tobacco Response

                       The Iranian Tobacco Company is a state-owned monopoly. However, because the transactions in which we were
                       involved were the manufacture of cigarettes for sale to them via a third party distributor based in the UAE, we
                       received no revenues from them directly and did not provide them with any cash. As mentioned above, we did not
                       manufacture any cigarettes for import to Iran in fiscal 2007.

                       Similarly, in Syria, we sold cigarettes for the Syrian domestic market to the General Organisation for Trade, which is
                       a state-owned monopoly. Sales of duty free cigarettes were made through a third party distributor based in the
                       Lebanon. We have no knowledge of the parties or arrangements by which Altadis operates in Syria.

                       In Cuba, we purchase tobacco leaf grown in Cuba from an international tobacco leaf dealer, and do not deal directly
                       with any Cuba entities. In addition, Altadis owns a 50% interest in Habanos, the remaining 50% of which is owned by
                       the Cuban state. However, as discussed above, the acquisition of Altadis remains subject to the satisfaction of certain
                       conditions which are outside of our control.

         Closing comments

         I trust our responses to your comments are satisfactory. If you require any further explanations or information when considering our
         responses to your comments please contact Nick Keveth (Group Financial Controller) on 011 44 117 933 7557.

         Yours sincerely


         Matthew Phillips

         Company Secretary




4 of 4                                                                                                                              3/15/2020, 8:56 AM
